Citation Nr: 1508552	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  06-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for allergic rhinitis (claimed allergies).

[The issue of entitlement to service connection for ankylosing spondylitis, to include claimed as secondary to a service-connected disease or injury will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1989.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2006 rating decisions issued by the RO.

In an October 2008 video-conference hearing, the undersigned Acting Veterans Law Judge (VLJ) heard testimony regarding this claim on appeal. In a February 2014 hearing at the RO, the undersigned VLJ also heard testimony regarding this claim on appeal. Transcripts of these hearings are of record.

By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C.A. § 7102(a) (2013). Moreover, the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal. A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. Arneson v. Shinseki, 24 Vet. App. 379 (2011). A letter was sent to the Veteran in September 2014 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal. In October 2014, the Veteran responded that he did not wish to appear at a hearing before a third VLJ. Therefore, in accordance with Arneson, an additional hearing is not needed.

The Board remanded this claim on appeal in January 2009 and December 2010 for further development of the record. The case has been returned to the Board for appellate consideration.



FINDINGS OF FACT

Allergic rhinitis was not manifest during service. Allergic rhinitis is not attributable to service.


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in March 2009. The claims were last adjudicated in October 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and more importantly the medical opinion obtained in October 2013 are adequate with regard to the issues on appeal, as the October 2013 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in December 2010. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction obtain an addendum opinion as to etiology of the allergic rhinitis. Here, the examiner offered an addendum opinion in October 2013 that addresses the etiology of his allergic rhinitis, with due consideration given to the Veteran's reported history. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the February 2014 Board hearing, the undersigned VLJ identified the issue on appeals, explained the concept of service connection and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service treatment records reflect that the Veteran sought treatment for complaints of congestion, headache, cough and sore throat on multiple occasions. A July 1982 service treatment record documents the Veteran's complaint of joint pain, tiredness, weakness and sinus draining. The impression was URI (upper respiratory infection) He was prescribed Sudafed for his symptoms. A February 1986 service treatment record reflects a diagnosis of resolving viral syndrome. A March 1986 service treatment record reflects the Veteran's complaints of congestion, nausea and cough. The impression was URI. 

Subsequent to service, private and VA medical records verify that the Veteran has current allergic rhinitis. For example, after a May 2009 VA examination the Veteran was diagnosed with allergic rhinitis.  Thus, the remaining question is whether the current allergic rhinitis is related to service.  

On this record, the Board finds that service connection for the allergic rhinitis is not warranted. Though the Veteran has current disability, the evidence does not serve to link the onset of the current allergic rhinitis to disease or injury sustained during a period of service. To that end, the Board notes that in the October 2013 report of VA examination the examiner opined that it was less likely as not that the Veteran's current allergic rhinitis was related to injury/illness incurred during a period of service. The examiner acknowledged that service treatment records showed that the Veteran had received treatment for various respiratory symptoms diagnosed as URI. However, the examiner explained that the URIs were infectious in origin and caused either by viral or bacterial etiology. The examiner specifically noted that the service treatment records failed to document evidence of allergic rhinitis; therefore, the current allergic rhinitis was not aggravated by (or incurred in) a period of service. 

Furthermore, allergic rhinitis is not an enumerated chronic disease within the meaning of 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309. Therefore, the provisions of 38 C.F.R. § 3.303(b) are not applicable.

The only other evidence of record supporting the claims is the various general lay assertions. In this case, the Board finds that the Veteran is marginally competent to assert that his allergic rhinitis had an onset due to having to paint an enclosed room aboard the destroyer on which he served. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Given the respiratory complaints documented in the service treatment records, the Board has considered his assertion. However, in this case, the Board finds the opinion offered by the VA examiner in October 2013 to be more probative and more credible. The VA examiner is a medical professional who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The examiner used his expertise in reviewing the facts of this case and determined that the current allergic rhinitis was unrelated to incident of the Veteran's period of service. It is clear that the examiner fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current allergic rhinitis was related to causes other than service and that the in-service manifestations were not indicative of allergic rhinitis. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for allergic rhinitis must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for allergic rhinitis is denied.



________________________                                  _________________________
L. M. BARNARD                                                     H. N. SCHWARTZ	
Acting Veterans Law Judge,                                     Veterans Law Judge, 
Board of Veterans' Appeals                                      Board of Veterans' Appeals


Department of Veterans Affairs


